This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-35007

 5 MIROSLAVA GIRARD,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   John Kloss, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 D. Eric Hannum
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRENCH, Judge.
 1   {1}   We are called upon to review two evidentiary matters. After conviction by jury

 2 trial, Defendant Miroslava Girard appeals her conviction on one count of failing to

 3 disclose facts to obtain public assistance (over $20,000), contrary to NMSA 1978,

 4 Section 30-40-1(F) (2006). Defendant was sentenced to a conditional discharge and

 5 placed on probation for five years. On appeal, Defendant argues that the district court

 6 (1) erred in allowing the State’s witness to give conclusions and opinion testimony;

 7 and (2) abused its discretion in cautioning defense counsel to be careful about making

 8 objections, thereby preempting defense counsel’s objections to hearsay testimony

 9 from the State’s witness.

10   {2}   We hold that Defendant failed to properly preserve her argument on the first

11 issue and that the district court did not err in regard to the second issue, and therefore

12 affirm. As the parties are familiar with the facts of the case, we will not recite them

13 in detail here but reference them where pertinent below.

14 Defendant Failed to Preserve Her Rule 701 NMRA Argument for Review Under
15 Rule 12-216(A) NMRA (1993, recompiled and amended as Rule 12-321 NMRA,
16 effective Dec. 31, 2016)

17   {3}   At trial, Defendant interrupted the testimony of the State’s witness about

18 discrepancies she noticed in Defendant’s file about the identity of the father of

19 Defendant’s child with a speaking objection. In response, the district court stated:

20 “Rules of evidence, [defense counsel]. What is the objection under the rules of



                                               2
 1 evidence? You don’t give speaking objections here.” At the bench conference that

 2 followed, the district court inquired as to Defendant’s specific evidentiary objection,

 3 whereupon defense counsel stated his specific objection was: “Argumentative. [The

 4 State’s witness] is making [an] argument. She’s making . . . a closing argument, she’s

 5 not answering a question. She’s saying these are the conclusions I’m drawing from

 6 things.” In overruling the objection, the district court ruled that the State’s witness

 7 testimony was not argumentative.

 8   {4}   Rule 12-321(A) provides that in order “[t]o preserve an issue for review, it must

 9 appear that a ruling or decision by the trial court was fairly invoked.” An appellant

10 seeking review of a court’s evidentiary ruling must have alerted the district court to

11 the specific basis of their objection, thus allowing the court to comprehend and

12 analyze the issue and make an intelligent ruling thereon. “In order to preserve an issue

13 for appeal, a defendant must make a timely objection that specifically apprises the trial

14 court of the nature of the claimed error and invokes an intelligent ruling thereon.”

15 State v. Montoya, 2015-NMSC-010, ¶ 45, 345 P.3d 1056 (internal quotation marks

16 and citation omitted).

17   {5}   Defendant’s objection did not specifically apprise the district court of the issue

18 Defendant raises on appeal. Defendant now argues that the district court abused its




                                               3
 1 discretion in allowing the State’s witness to give conclusions and “unfounded opinion

 2 testimony” in violation of Rule 11-701.

 3   {6}   Rule 11-701 provides for lay witness testimony in the form of an opinion that

 4 is: (1) limited to the witness’s perception; (2) helpful to an understanding of the

 5 witness’s testimony; and (3) not based on scientific, technical, or other specialized

 6 knowledge within the scope of Rule 11-702 NMRA. See Rule 11-701. Defendant

 7 directs this Court to seven pages of transcript citation in her brief in chief, purporting

 8 to evidence the district court’s error in admission of testimony about discrepancies the

 9 witness identified in Defendant’s records. However, our review of these transcript

10 cites indicates that Defendant either did not object, objected to the testimony as

11 argumentative—as discussed in the colloquy above—or as speculation, hearsay, or

12 cumulative evidence. None of the objections were made pursuant to Rule 11-701 and

13 therefore could not have alerted the “trial court [to] the nature of the claimed error and

14 invoke[d] an intelligent ruling thereon.” Montoya, 2015-NMSC-010, ¶ 45 (internal

15 quotation marks and citation omitted). Because the issue argued on appeal is not the

16 issue that was presented to the district court, we conclude that Defendant failed to

17 preserve her evidentiary arguments under Rule 11-701 and we will not review them

18 on appeal. See State v. Salazar, 2006-NMCA-066, ¶ 9, 139 N.M. 603, 136 P.3d 1013




                                               4
 1 (“We do not address issues that were not raised below. The trial court must be alerted

 2 to the problem and given an opportunity to resolve it.”).

 3 The District Court Did Not Err by Admitting Hearsay or by Cautioning Defense
 4 Counsel About Future Objections

 5   {7}   Defendant argues that the district court’s admission of hearsay and its

 6 “admonition” to counsel to “[b]e careful about making objections because I’ll overrule

 7 them[,]” constituted abuses of discretion requiring reversal of her conviction.

 8   {8}   “Admission of evidence is within the sound discretion of the trial court and the

 9 trial court’s determination will not be disturbed in the absence of an abuse of that

10 discretion.” State v. Aguayo, 1992-NMCA-044, ¶ 17, 114 N.M. 124, 835 P.2d 840.

11 “An abuse of discretion occurs when the ruling is clearly against the logic and effect

12 of the facts and circumstances of the case. [The appellate courts] cannot say the trial

13 court abused its discretion by its ruling unless [the ruling] can [be]

14 characterize[d] . . . as clearly untenable or not justified by reason.” State v. Rojo,

15 1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal quotation marks and

16 citation omitted).

17   {9}   We cannot conclude that the district court abused its discretion, and we agree

18 with the State that Defendant has taken the district court’s evidentiary rulings and

19 statements out of context. The linchpin of our analysis is based on the context of




                                               5
 1 Defendant’s objections and the district court’s rulings and comments, which are set

 2 forth below.

 3   {10}   During direct examination of the State’s witness, Defendant twice objected on

 4 hearsay grounds, both sustained by the district court. Upon Defendant’s third hearsay

 5 objection, the district court held a bench conference. The district court was then

 6 alerted to the fact that the information sought to be elicited was contained “[o]n page

 7 150 of Exhibit 1[,]” which had already been “[d]isclosed and . . . preadmitted.”

 8 Defense counsel then stated, “at some point I’m going to be objecting because all this

 9 is cumulative evidence.” In overruling the third hearsay objection, and analyzing the

10 sequencing of witnesses and exhibits, the district court ruled that it would “allow some

11 flexibility in order for the State to put their case on. Be careful about making

12 objections because I’ll overrule them.” The record, therefore, illustrates that the

13 district court was cautioning against an objection to cumulative evidence that

14 Defendant had not yet made, rather than other valid objections. Examination of the

15 transcript also reveals that the district court did not preemptively curtail Defendant’s

16 counsel from making objections.

17   {11}   We conclude that Defendant has failed to demonstrate that the district court’s

18 ruling was clearly against the logic and effect of the facts and circumstances of the

19 case or unjustified by reason, and emphasize that there is a presumption of correctness



                                               6
1 in the rulings or decisions of the district court, and the party claiming error bears the

2 burden of showing error. See State v. Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393,

3 981 P.2d 1211.

4 CONCLUSION

5   {12}   For the foregoing reasons, we affirm Defendant’s conviction.




6   {13}   IT IS SO ORDERED.


7                                          ______________________________
8                                          STEPHEN G. FRENCH, Judge


9 WE CONCUR:


10 ___________________________________
11 JULIE J. VARGAS, Judge


12 ___________________________________
13 EMIL J. KIEHNE, Judge




                                              7